UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-6099
ANTHONY GRANDISON,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
           Alexander Harvey II, Senior District Judge.
                  (CA-02-3241-H, CR-79-189-H)

                      Submitted: August 29, 2003

                      Decided: September 11, 2003

       Before WILKINSON, NIEMEYER, and WILLIAMS,
                      Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Anthony Grandison, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. GRANDISON
                               OPINION

PER CURIAM:

   Anthony Grandison was convicted in 1979 of assault on federal
officers, carrying a firearm during the commission of a felony, and
possession of a firearm by a convicted felon. His aggregate five-year
sentence for those offenses expired long ago. Grandison’s numerous
previous attempts to overturn his convictions were unsuccessful. Most
recently, he filed a "petition for writ of audita querela or, in the alter-
native, a petition for writ of error coram nobis." The district court sua
sponte determined that Grandison could challenge the convictions in
a petition for a writ of audita querela.1 However, the court found that
the claims raised in the petition lacked merit. The court denied the
petition for a writ of audita querela and denied Grandison’s motion
for reconsideration of that decision. For the reasons that follow, we
affirm.

   We agree with those courts that have found that a petition for writ
of error audita querela is not an acceptable method of challenging a
conviction and sentence when the petitioner is no longer "in custody"
pursuant to that conviction and relief under 28 U.S.C. § 2255 (2000)
is no longer available. In such a circumstance, courts have determined
that the proper method of challenging a conviction is through a peti-
tion for writ of error coram nobis. See INS v. Doe, 120 F.3d 200, 204
n.5 (9th Cir. 1997); United States v. Reyes, 945 F.2d 862, 865 n.5 (5th
Cir. 1991); United States v. Ayala, 894 F.2d 425, 429 (D.C. Cir.
1990). We therefore conclude that the district court should have
treated Grandison’s petition as one for a writ of error coram nobis.

   Grandison claimed first that he was tried in violation of the Inter-
state Agreement on Detainers (IAD). Even if Grandison’s several
brief appearances in federal court while he was in state custody con-
stituted an IAD violation, we conclude that this is not the sort of fun-
damental error requiring issuance of the writ. See United States v.
Morgan, 346 U.S. 502, 511 (1954); United States v. Mandel, 862 F.2d
1067, 1075 (4th Cir. 1988).
    1
   The district court expressed no opinion as to whether a petition for a
writ of error coram nobis was also available to Grandison.
                      UNITED STATES v. GRANDISON                         3
   Grandison also asserts that, because the gun he possessed did not
travel in interstate commerce during the time he possessed it, the cru-
cial interstate commerce nexus for his firearms convictions did not
exist.2 He seeks to benefit from Jones v. United States, 529 U.S. 848,
850-51 (2000), United States v. Morrison, 529 U.S. 598, 602 (2000),
and United States v. Lopez, 514 U.S. 549, 559-68 (1995). None of
these cases renders 18 U.S.C. § 922(g) (2000), the precursor to a stat-
ute pursuant to which Grandison was convicted, unconstitutional. See
United States v. Gallimore, 247 F.3d 134, 138 (4th Cir. 2001). Fur-
ther, the firearm had a sufficient, de minimis connection to interstate
commerce to justify the convictions on the firearms charges. Grandi-
son is not entitled to the extraordinary remedy of coram nobis on this
claim.

  We accordingly affirm the decision of the district court. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED
  2
    Grandison does not allege that the indictment did not allege the requi-
site nexus or that evidence was not presented that the firearm at one time
had traveled in interstate commerce.